DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (USPG Pub No. 2015/0277083) in view of Takashi (JP 2015-72404).
Regarding claim 1, Chae discloses an imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1) having a meniscus 
In the same field of endeavor, Takashi discloses 0.008<f/f1<0.23......(1) (Equation 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae with 0.008<f/f1<0.23......(1) of Takashi for the purpose of providing an image capturing lens which is as compact as conventional lenses and offers a larger aperture, good correction for various aberrations and a seven lens configuration (Abstract). According to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, Chae further discloses wherein a following conditional expression is satisfied: vd(L1)>50......(10) where vd (L1) is Abbe number of the first lens to d line (see Fig. 15).
Regarding claim 10, Chae further discloses wherein following conditional expressions are satisfied: vd (L3)<35......(11) vd (L5)<35......(12) where vd (L3) is Abbe number of the third lens to d line, and vd (L5) is Abbe number of the fifth lens to the d line (see Fig. 15). 
Regarding claim 11, Chae discloses wherein following conditional expressions are satisfied: vd(L7)>50......(15), where vd (L4) is Abbe number of the fourth lens to d line, vd (L6) is Abbe number of the sixth lens to the d line, and vd (L7) is Abbe number of the seventh lens to the d line (see Fig. 15). Chae and Takashi teach the imaging lens as is set forth above for claim 1, Takashi further discloses vd (L4)>50......(13), vd (L6)>50......(14) (Table 1). 
Regarding claim 12, Chae discloses an imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1); a second lens (L2) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an inflection point (see Figs. 13, 15, Table 1), wherein a following conditional expression is satisfied: where f is a focal length of a lens system as a whole, and f1 is a focal length of the first lens, and wherein the seventh lens is the only lens that is directly adjacent to an image plane of the image plane side (see Figs. 13, 15, Table 1). Chae discloses the claimed invention, but does not specify 0.008<f/f1<0.23......(1). The Fourth Exemplary Embodiment of Chae produces a value of 0.34, which is slightly greater than the maximum limit of the conditional expression. It is found that lenses with structural similarities will have similar properties. It is known in the art that a modification of the variables claimed would provide a system having improved optical properties for the desired use. This is further evidenced by Takashi.
In the same field of endeavor, Takashi discloses 0.008<f/f1<0.23......(1) (Equation 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae with 0.008<f/f1<0.23......(1) of Takashi for the purpose of providing an image capturing lens which is as compact as conventional lenses and offers a larger aperture, good correction for various aberrations and a seven lens configuration (Abstract). According to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 6 and 16, Chae further discloses wherein a following conditional expression is satisfied:0.3<f12/f<2.0......(7) where f is a focal length of a lens system as a whole, and f12 is a composite focal length of the first lens and the second lens (see Fig. 15).
Regarding claims 7 and 17, Chae further discloses wherein a following conditional expression is satisfied:-5<f3/f<-0.5......(8) where f is a focal length of a lens system as a whole, and f3 is a focal length of the third lens (see Fig. 15).  
Regarding claims 8 and 18, Chae further discloses wherein a following conditional expression is satisfied:0.023<T(L3)/f<0.15......(9)  where f is a focal length of a lens system as a whole, and T(L3) is a center thickness of the third lens (see Fig. 15).
Regarding claim 19, Chae discloses an imaging apparatus (100) provided with an imaging lens and an imaging device (90) that outputs an imaging signal corresponding to an optical image formed by the imaging lens (see Fig. 13, Paragraph 121), the imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1) having a meniscus shape, the meniscus shape having a shape that is positioned near an optical axis and includes a convex surface that faces the object side (see Figs. 13, 15, Table 1); a second lens (L2) including a convex surface that faces, near the optical axis, the object side, and having, positive refractive power near the optical axis (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an inflection point (see Figs. 13, 15, Table 1), wherein a following conditional expression is satisfied: where f is a focal length of a lens system as a whole, and f1 is a focal length of the first lens, and wherein the seventh lens is the only lens that is directly adjacent to an image plane of the image plane side (see Figs. 13, 15, Table 1). Chae discloses the claimed invention, but does not specify 0.008<f/f1<0.23......(1). The Fourth Exemplary Embodiment of Chae produces a value of 0.34, which is slightly greater than the maximum limit of the conditional expression. It is found that lenses with structural similarities will have similar properties. It is known in the art that a modification of the variables claimed would provide a system having improved optical properties for the desired use. This is further evidenced by Takashi.
In the same field of endeavor, Takashi discloses 0.008<f/f1<0.23......(1) (Equation 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Chae with 0.008<f/f1<0.23......(1) of Takashi for the purpose of providing an image capturing lens which is as compact as conventional lenses and offers a larger aperture, good correction for various aberrations and a seven lens configuration (Abstract). According to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 20, Chae discloses an imaging apparatus (100) provided with an imaging lens and an imaging device (90) that outputs an imaging signal corresponding to an optical image formed by the imaging lens (see Fig. 13, Paragraph 121), the imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1); a second lens (L2) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an inflection point (see Figs. 13, 15, Table 1), wherein a following conditional expression is satisfied: where f is a focal length of a lens system as a whole, and f1 is a focal length of the first lens, and wherein the seventh lens is the only lens that is directly adjacent to an image plane of the image plane side (see Figs. 13, 15, Table 1). Chae discloses the claimed invention, but does not specify 0.008<f/f1<0.23......(1). The Fourth Exemplary Embodiment of Chae produces a value of 0.34, which is slightly greater than the maximum limit of the conditional expression. It is found that lenses with structural similarities will have similar properties. It is known in the art that a modification of the variables claimed would provide a system having improved optical properties for the desired use. This is further evidenced by Takashi.
In the same field of endeavor, Takashi discloses 0.008<f/f1<0.23......(1) (Equation 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Chae with 0.008<f/f1<0.23......(1) of Takashi for the purpose of providing an image capturing lens which is as compact as conventional lenses and offers a larger aperture, good correction for various aberrations and a seven lens configuration (Abstract). According to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 13 and 21, Chae further discloses wherein a following conditional expression is satisfied:0.3<R (L3R2)/f<5......(3) where R (L3R2) is radius of curvature of a lens surface, on the image plane side, of the third lens, and f is the focal length of the lens system as a whole (see Fig. 15).
Claim 3-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (USPG Pub No. 2015/0277083) in view of Takashi (JP 2015-72404) as applied to claims 1 and 12 above, and further in view of Alon et al. (USP No. 8,611,030), hereinafter “Alon”.
Regarding claim 3, Chae discloses wherein following conditional expressions are satisfied: 0.3<R (L3R2)/f<5......(3) where R (L3R2) is radius of curvature of a lens surface, on the image plane side, of the third lens, and f is a focal length of a lens system as a whole (see Fig. 15). Chae and Takashi disclose the claimed invention, but do not specify 0<θmax (L1R1)<25......(2), where θmax (L1R1) is a maximum value of a surface angle of a lens surface, on the object side, of the first lens within an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree". In the same field of endeavor, Alon discloses where θmax (L1R1) is a maximum value of a surface angle of a lens surface, on the object side, of the first lens within an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree" (see Figs. 4, 10). Alon teaches that by selecting an ideal maximum angle, no greater than 55°, an optimized lens system would be created (Col. 17, Lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae and Takashi with where θmax (L1R1) is a maximum value of a surface angle of a lens surface, on the object side, of the first lens within an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree" of Alon for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae, Takashi and Alon with 0<θmax (L1R1)<25......(2) for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18 of Alon).	
Regarding claims 4 and 14, Chae and Takashi disclose the claimed invention, but do not specify wherein following conditional expressions are satisfied:-15<θmin (L6R1)< θmax(L6R1)<8......(4)-31<θmin (L6R2)< θmax (L6R2)<-5......(5) where θmax (L6R1) is a maximum value of a surface angle of a lens surface, on the  object side, of the sixth lens within a diameter of 30% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmin (L6R1) is a minimum value of the surface angle of the lens surface, on the object side, of the sixth lens within the diameter of 30% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmax (L6R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the sixth lens within a diameter of 70% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", and θmin (L6R2) is a minimum value of the surface angle of the lens surface, on the image plane side, of the sixth lens within the diameter of 70% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree". In the same field of endeavor, Alon discloses where θmax (L6R1) is a maximum value of a surface angle of a lens surface, on the  object side, of the sixth lens within a diameter of 30% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmin (L6R1) is a minimum value of the surface angle of the lens surface, on the object side, of the sixth lens within the diameter of 30% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmax (L6R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the sixth lens within a diameter of 70% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", and θmin (L6R2) is a minimum value of the surface angle of the lens surface, on the image plane side, of the sixth lens within the diameter of 70% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree" (see Figs. 4, 10). Alon teaches that by selecting an ideal maximum angle, no greater than 55°, an optimized lens system would be created (Col. 17, Lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae and Takashi with where θmax (L6R1) is a maximum value of a surface angle of a lens surface, on the  object side, of the sixth lens within a diameter of 30% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmin (L6R1) is a minimum value of the surface angle of the lens surface, on the object side, of the sixth lens within the diameter of 30% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmax (L6R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the sixth lens within a diameter of 70% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", and θmin (L6R2) is a minimum value of the surface angle of the lens surface, on the image plane side, of the sixth lens within the diameter of 70% of the effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree" of Alon for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae, Takashi and Alon with wherein following conditional expressions are satisfied:-15<θmin (L6R1)< θmax(L6R1)<8......(4)-31<θmin (L6R2)< θmax (L6R2)<-5......(5) for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18 of Alon).
Regarding claims 5 and 15, Chae and Takashi disclose the claimed invention, but do not specify wherein a following conditional expression is satisfied:5< θmax (L3R2)<40......(6) where θmax (L3R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the third lens within an effective diameter where inclination of the  lens surface toward the image plane side is defined as positive, and where a unit is "degree". In the same field of endeavor, Alon discloses where θmax (L3R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the third lens within an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree" (see Figs. 4, 10). Alon teaches that by selecting an ideal maximum angle, no greater than 55°, an optimized lens system would be created (Col. 17, Lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae and Takashi with where θmax (L3R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the third lens within an effective diameter where inclination of the  lens surface toward the image plane side is defined as positive, and where a unit is "degree" of Alon for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae, Takashi and Alon with wherein a following conditional expression is satisfied:5< θmax (L3R2)<40......(6) for the purpose of providing a cost efficient and optimized lens system (Col. 17, Lines 10-18 of Alon).
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicants argued that Chae and Takashi, alone or in combination, do not disclose or teach the independent claims 1, 12, 19 and 20 as presented. The Fourth Exemplary Embodiment, see Figs. 13, 15 and Table 1, of Chae teaches an imaging lens comprising a meniscus first lens having a convex surface facing the object side, a positive second lens having a convex surface facing the object side, a negative third lens, a positive sixth lens, a negative seventh lens having a surface with an aspherical shape and an inflection point positioned on the image plane side and wherein the seventh lens is the only lens directly adjacent to an image plane of the image plane side. The embodiment of Chae meets the limitations of independent claims 1, 12, 19 and 20, but does not satisfy the conditional expression of 0.008<f/f1<0.23. In the Fourth Exemplary Embodiment of Chae, f/f1 produces a value of 0.34, which is greater than the upper limit of the conditional expression. In the same field of endeavor, Takashi is referenced solely to teach a seven unit imaging lens that can satisfy said conditional expression. One of ordinary skill in the art is capable of modifying the imaging lens of Chae to realize a seven lens unit satisfying the condition 0.008<f/f1<0.23 for the purpose of providing improved optical properties while maintaining compactness (see Abstract of Takashi). In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, the claims are rendered obvious in view of Chae and Takashi.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/17/2021